Citation Nr: 1427657	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  08-33 925A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a hair loss disability, to include a hair follicle disease and male pattern baldness.
 
2.  Entitlement to service connection for a skin disease other than eczematous dermatitis and acne vulgaris of the face, to include cellulitis.

3.  Entitlement to an effective date earlier than September 2, 2010 for award of entitlement to service connection for impingement syndrome, left shoulder.

4.  Entitlement to an effective date earlier than March 16, 2011 for award of entitlement to service connection for neurogenic bladder, frontal maxillary sinusitis, and allergic rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran had active service from December 1986 to January 2007.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2007 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  That decision, in pertinent part, denied entitlement to service connection for male pattern baldness (also claimed as a disease of the hair follicles) and cellulitis.  Jurisdiction over the Veteran's claims was subsequently transferred to the RO in Roanoke, Virginia.

In addition to his paper claims file, the Veteran has a Virtual claims file, which is a highly secured paperless repository, associated with his appeal.  The Board has considered the documents in both files while reviewing this appeal.

An April 2014 Board letter informed the Veteran that his November 2012 letter to the Board did not include an "emergency room sheet" he referenced as an attachment.  The Board letter incorrectly informed the Veteran his appeal would be remanded in the absence of a response from him.  The Board letter was inaccurate in that a remand is not necessary in order for the Board to consider additional argument.  See 38 C.F.R. § 20.1304 (2013); see also Disabled American Veterans, et al v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Although the Board letter was inaccurate in part, the Board deems a remand unnecessary, as the Veteran was in fact informed the Board did not receive the referenced "emergency room sheet," and the Veteran did not respond to the Board letter. 

The Board remanded the case for additional development in January 2012.

The issues of entitlement to an effective date earlier than September 2, 2010 for award of entitlement to service connection for impingement syndrome, left shoulder; and, earlier than March 16, 2011 for award of entitlement to service connection for neurogenic bladder, frontal maxillary sinusitis, and allergic rhinitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Appeals Management Center (AMC) completed the additional development directed in the January 2012 Board remand.

2.  The Veteran has male pattern baldness that had its onset in service.

3.  There is no currently diagnosed skin disorder, to include cellulitis, other than eczematous dermatitis and acne vulgaris of the face.


CONCLUSIONS OF LAW

1.  The requirements for entitlement to service connection for male pattern baldness have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

2.  The requirements for entitlement to service connection for a skin disease other than eczematous dermatitis and acne vulgaris of the face, to include cellulitis, are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303.

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the rating decision appealed,  VA notified the Veteran in January 2007 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letter was time-compliant but not content-compliant, as it did not provide adequate notice of how disability ratings and effective dates are assigned in the event service connection is granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Nonetheless, the Board finds the omission was not prejudicial to the Veteran.  First, neither the Veteran nor his representative asserts that the Veteran was misled by the omission.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (prejudice not presumed from notice-type errors).  Second, in light of the Board's denial of the claims in the decision below, any issue related to the assignment of a disability evaluation or assignment of an effective date is rendered moot.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  The service treatment records are in the claims file.  Further, the Board remanded so service treatment records not previously obtained could be added to the claims file.  The AMC obtained those records as directed in the January Board remand and considered them in a de novo review, as noted in the September 2012 Supplemental Statement of the Case (SSOC).

In his October 2012 response to the September 2012 SSOC, the Veteran indicated he had additional evidence to submit.  The discussion in the Introduction of the Veteran's November 2012 letter is hereby incorporated here by reference.
Neither the Veteran nor his representative asserts that there are additional records or evidence to be obtained.  While the Veteran may not have received full notice prior to the initial decision, after notice was provided, he was afforded a meaningful opportunity to participate in the adjudication of the claims.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159(c).  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Governing Law and Regulations

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board must fully consider the lay assertions of record.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  A layperson is competent to report on the onset of disability and, when applicable, continuity of his or her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F. 3d at 1376-77.
 
When considering whether lay evidence is competent the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  The Board must be especially mindful of this doctrine where service treatment records are not available.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).

Analysis

By way of history, the Veteran commenced his application for VA compensation while still in active service.  Service treatment records dated in April 1997 note the Veteran's complaints of growths on the scalp and hair loss at the temples.  The examiner's assessment was papillomatosis of the scalp and alopecia androgenica, and the Veteran was referred to a dermatologist.  The dermatologist noted the Veteran's hair loss was male pattern and diagnosed androgenetic alopecia.  An entry of August 2004 notes hereditary male baldness.  A June 2005 entry notes complaints of hyperpigmented areas of the face and patching hair loss.  The diagnoses included male pattern baldness.  A May 2006 entry notes the Veteran's complaints of sore throat and headaches.  The examiner noted pain and redness at the left nostril.  Physical examination revealed swelling and erythema.  The assessment was cellulitis, and the Veteran was treated with Augmentin.

The December 2006 skin examination notes the Veteran complained of growths on his scalp and hair follicle problems, as well as eczema all over his body.  The Veteran reported further that he had been treated at Walter Reed, which the examiner noted was helpful, as the scalp lesions had resolved.  The examiner also noted quite a bit of difficulty with dry skin.

Physical examination revealed the Veteran to have lost 50 percent of his scalp hair due to male pattern alopecia.  The scalp was otherwise within normal limits.  The examiner also noted minimal acneiform dermatitis.  The examiner diagnosed dry eczematous dermatitis, and acne vulgaris of the face.

The objective findings on clinical examination did not reveal any hair follicle disease or cellulitis, the primary skin disorder-other than the acne and eczema, for which the Veteran claims entitlement to service connection.  The other evidence of record supports the findings on examination.  The totality of the evidence of record shows the Veteran's hair loss to be typical male hair loss due to hereditary factors, as noted in an October 2009 made the military treatment facility (MTF) where the Veteran receives his treatment.  As already noted, there is no current diagnosis of hair follicle or other disease.  The examiner at the 2006 examination noted the earlier scalp lesions had resolved secondary to treatment.

As concerns the cellulitis, the preponderance of the evidence of record shows it to have resolved.  The Board notes a July 2011 MTF entry that list cellulitis among the Veteran's problem, but the Board is convinced it is a carryover from the May 2006 event.  A later May 2006 entry by the MTF notes the Veteran's nose had improved on Augmentin and bacitracin, and that the pathology was likely impetigo instead of cellulitis.  Records added to the claims file while the appeal was remand include a February 2012 entry of the MTF that lists only eczema and alopecia as active skin problems.  Cellulitis is not listed.

As noted, the Veteran is service connected for eczema and acne.  Male pattern baldness was initially identified in service, including on VA examination in service.  The October 2009 report shows current disability and finding proximate to service.  Accordingly, the criteria for service connection for male pattern baldness are met and service connection is granted.  

There have been no post service findings of a skin disease other than those that are already service connected.  Thus, In light of the discussions set forth above, the Board is constrained to deny the claims, as there is no current disability other than that which is already service connected.  38 C.F.R. § 3.303.

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claims, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to service connection for a hair loss disability, male pattern baldness, is granted.
 
Entitlement to service connection for a skin disease other than eczematous dermatitis and acne vulgaris of the face, to include cellulitis, is denied.


REMAND

An RO decision review officer, in a September 2012 rating decision, granted service connection for left shoulder impingement syndrome and assigned a 20-percent rating, effective September 2010; neurogenic bladder with a 20-percent rating, chronic sinusitis and allergic rhinitis, with 10 percent ratings each, all effective in March 2011.  In an October 2012 statement (VA Form 21-4138), the Veteran indicated his disagreement with the assigned effective dates.  Hence, the appeal process has started.  See Pond v. West, 12 Vet. App. 341 (1999); Manlicon v. West, 12 Vet. App. 238 (1999).
 
Accordingly, the case is REMANDED for the following action:

The AOJ should issue an SOC with regard to the issues of entitlement to an effective date earlier than September 2, 2010 for award of entitlement to service connection for impingement syndrome, left shoulder; and, earlier than March 16, 2011 for award of entitlement to service connection for neurogenic bladder, frontal maxillary sinusitis, and allergic rhinitis.  These issues should not be certified to the Board, unless a timely substantive appeal is received.
 
The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify him if further action is required on his part.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


